It is hereby ordered and adjudged that the demurrer to the petition be sustained, the court being of the opinion that the phrase “territory affected” used in Section 4736, General Code, applies to the territory of the old school district, embracing both the newly created district and the territory outside thereof.
And plaintiff not desiring to further plead, it is hereby ordered and adjudged that the petition of the plaintiff be dismissed.

Demurrer sustained. Petition dismissed.

Nichols, C. J., Jones, Matthias, Johnson, Wanamaker, Robinson and Merrell, JJ., concur.